Citation Nr: 1756176	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  17-14 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from January 1960 to January 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).


FINDING OF FACT

The appellant's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation. 


CONCLUSION OF LAW

The criteria for a total rating based on individual unemployability due to service-connected disability (TDIU) have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to TDIU

The Veteran maintains that he is unable to work due to his service-connected coronary artery disease, status post triple bypass surgery (ischemic heart disease), and diabetes mellitus type II with erectile dysfunction.  See VA Form 21-8940 Veterans Application for Increased Compensation Based on Unemployability. 

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 3.340, 3.341, 4.16 (2017).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. § 3.341, 4.16, 4.19 (2017).  However, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In a claim for TDIU, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16 (a) (2017); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2017), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2  (2017).").

The Veteran is currently service-connected for coronary artery disease, status post triple bypass surgery, at 60 percent and for diabetes mellitus type II with erectile dysfunction at 20 percent, for a combined disability rating of 70 percent.  Therefore, the Veteran meets the schedular requirements for TDIU under 38 C.F.R. § 4.16 (a) (2017) for the entire appeal period.

The question remaining is whether the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.  As will be discussed, the evidence of record does not suggest that the Veteran's disabilities have rendered him unable to obtain or maintain substantially gainful employment at any time during the relevant period on appeal.

On the Veteran's VA Form 21-8940 Veterans Application for Increased Compensation Based on Unemployability, he indicated that he last worked full-time in March 2002 and became too disabled to work entirely in September 2009.  He noted that his most recent positions were as a gate attendant for the Corp of Engineers, a mail clerk for Blair Hotels, and a sales clerk for Lowes.  On the Schooling and Other Training portion of the form, the Veteran marked that he had one year of college education.

The RO sent inquiries to the listed employers and each responded in March 2013.  The Corp of Engineers reported that the Veteran worked for them as a campground gate attendant full-time (48 hours a week) from April 2010 to September 2010 and that no concessions were made to the Veteran due to his age or disability.  Employment was terminated because it was seasonal.  

Quinn Blair Enterprises reported that the Veteran worked there full-time (40 hours a week) as a Shipping and Receiving Clerk from May 2009 to September 2009.  No concessions were made for the Veteran due to age or disability.  Employment was terminated because it was seasonal.  

Lowes reported that the Veteran worked as a customer sales attendant part-time (20 hours a week) from June 2006 to March 2007.  No concessions were made for the Veteran due to age or disability.  The Veteran terminated employment in order to care for his aunt in West Virginia.  

The Veteran received a VA examination in connected with his TDIU claim in September 2013.  Both of the Veteran's service-connected conditions were evaluated prior to the examiner rendering his opinion.  

Regarding the Veteran's ischemic heart disease, the examiner found that the Veteran did not take continuous medication for his coronary artery disease, had no percutaneous coronary intervention, no myocardial infarction, no heart transplant, no cardiac pacemaker, or an automatic implantable cardioverter defibrillator, although he did have coronary bypass surgery in 1997.   Diagnostic exercise testing was not performed because it was not required as part of the Veteran's treatment plan.  Based on the Veteran's own responses, he reported experiencing fatigue at >3-5 METs, consistent with activities like light yard work, mowing the lawn, or brisk walking.  Diagnostic testing revealed evidence of cardiac hypertrophy or dilatation.  Taken altogether, the examiner determined that his ischemic heart disease did not impact his ability to work.  

Turning to the Veteran's diabetes mellitus, the examiner found that the Veteran was prescribed an oral hypoglycemic agent.  However, regulation of activities was not part of the medical management of his diabetes.  He had not been hospitalized for ketoacidosis or hypoglycemia at all in the past year, nor did he experience progressive unintentional weight loss or strength attributable to diabetes mellitus.  The examiner did identify some diabetic nephropathy or renal dysfunction caused by his diabetes.  He ultimately concluded that the Veteran's diabetes mellitus, type II did not impact his ability to work.  

In sum, the examiner stated that it was less likely as not that the Veteran was unable to work due to his ischemic heart disease and/or diabetes mellitus type II.  He reasoned that the Veteran reportedly retired in 2002 due to age eligibility for retirement and had worked for several years as an attendant at recreational parks.  He also noted that the Veteran walked one to two miles per day.  The examiner noted mild renal insufficiency secondary to diabetes mellitus, type II, and found lower extremity discomfort and decreased sensory examination from peripheral vascular disease of the bilateral lower extremities.  See September 2013 VA Examination.  

Later, in his February 2014 Notice of Disagreement, the Veteran stated that there had been changes in his health.  Specifically, he stated that he had experienced a stroke which caused an increase in his medication dosages for his conditions, including his service-connected diabetes mellitus.  The RO interpreted this correspondence as a claim of entitlement to service connection for a stroke, developed the claim, and later denied it in an October 2014 rating decision.  The Veteran's stroke has not been service-connected, and thus the Board cannot examine the effects of the stroke itself on the Veteran's employability.  

As the Veteran's February 2014 statement also alluded to worsening of his diabetes mellitus type II (increase in his medication), the RO provided another VA examination in June 2014.  At that examination, the examiner reviewed the claims file and performed a physical examination of the Veteran.  She also interviewed him about the functional impact of his diabetes and he reported blurry vision when his sugar was high.  The examiner found that the Veteran's diabetes mellitus was managed by restricted diet and prescribed oral hypoglycemic agents.  The examiner further noted that the Veteran's diabetes mellitus, type II did not require the regulation of his activities.  She found that the Veteran visited his provider for episodes of ketoacidosis or episodes of hypoglycemia less than twice a month and was not hospitalized for ketoacidosis or episodes of hypoglycemia at all in the past year.  She also noted that the Veteran had no progressive unintentional weight loss and loss of strength due to his diabetes mellitus.  See June 2014 VA Examination. 

VA treatment records indicate that the Veteran does go to the Primary Care and Cardiology Clinic for treatment and management of his diabetes mellitus type II and ischemic heart disease.  However, none of these records indicate that the severity of either of those disabilities taken together preclude the Veteran from securing or following any substantially gainful occupation.  

The Board has carefully considered the appellant's lay statements regarding the effects of his disabilities on his employability.  Although the appellant has reported experiencing shortness of breath due to his ischemic heart disease and has had an increase in medication due to his diabetes mellitus type II, the ultimate question is whether these service-connected disabilities, taking into consideration the Veteran's education and work history and without having any regard to any nonservice-connected disabilities, prevent him from securing or following a substantially gainful occupation, including a sedentary position.  Van Hoose, 4 Vet. App. at 363.  As set forth above, the Veteran has held several positions, both full and part-time, where no concessions were provided for any disability and where the positions were terminated either because they were seasonal or were terminated based on the Veteran's non-health based prerogative.  In addition, medical records have indicated that, while the Veteran does experience some impairment due to his service-connected disabilities, he is not precluded from obtaining or maintaining substantially gainful employment.  The Board has assigned these records great probative value, as they were based on an examination of the appellant and a review of the pertinent evidence of record. 

The Board wishes to make clear that there is not any disagreement that the Veteran's service-connected disabilities impair the Veteran's functioning to some degree.  It is for that reason that service connection was established.  However, these conditions are simply not of the severity, either singly or together, to render the Veteran unable to work.  Accordingly, entitlement to a TDIU is not warranted.  Therefore, the appeal must be denied.    


ORDER

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities is denied. 



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


